Citation Nr: 1010840	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for painful 
scar and pes cavus of the right foot arch.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from April 
4, 1983, to April 28, 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The April 1985 decision which denied entitlement to 
service connection for painful scar and pes cavus of the 
right foot arch is final.  

3.  The evidence received since the April 1985 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for painful scar and pes cavus of the right foot arch.  


CONCLUSIONS OF LAW

1.  The April 1985 RO decision denying the claim for service 
connection for painful scar and pes cavus of the right foot 
arch is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103.

2.  Evidence received after the April 1985 RO decision is not 
new and material, and the claim for service connection for 
painful scar and pes cavus of the right foot arch is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In September 2006, prior to the initial unfavorable decision 
by the AOJ in January 2007, the appellant was provided with a 
definition of new and material evidence as well as the 
criteria necessary to establish service connection.  The 
letter also contained the notice that addresses the relevant 
rating criteria and effective date provisions.  The letter 
also satisfied Kent in that it notified the appellant that 
his original claim was denied because the evidence of record 
shows preservice history of laceration, right arch, fourteen 
years earlier.  The evidence of record is silent for actual 
reinjury of preservice condition and no aggravation beyond 
normal progression of preservice condition is shown while on 
active duty.  The appellant was informed that he needed to 
submit evidence related to this fact in order to raise a 
reasonable possibility of substantiating his claim that was 
not simply repetitive or cumulative of the evidence on record 
when his claim was previously denied.  

The Board acknowledges that the September 2006 letter 
indicated that the date of the last final denial of his claim 
was August 1983 when it should have been April 1985.  
Nevertheless, the Board finds that the appellant has not been 
prejudiced by the incorrect date.  In this regard, the Board 
notes that the purpose of Kent notice is to provide a 
claimant with the information necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  The 
notice must be specific to the individual claim.  As 
reflected above, the September 2006 letter accomplished this 
objective.  The September 2006 letter clearly outlined why 
the appellant's claim was denied as well as the information 
and evidence he needed to submit to reopen the claim.  The 
Board finds it significant that at the time of the April 1985 
denial, the missing elements necessary to establish service 
connection were as listed in the September 2006 letter; i.e. 
actual reinjury of the preexisting right foot laceration and 
pes cavus and evidence of aggravation beyond the normal 
progression of the preservice condition.  As such, the Board 
concludes that the inclusion of the incorrect last final 
decision date did not prejudice the appellant as he received 
the correct notice needed to reopen his claim.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.  

VA has also satisfied its duty to assist the appellant at 
every stage of this case.  All available service treatment 
records as well as all identified records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  The appellant did not identify any 
additional records that he wished VA to obtain on his behalf.  
The Board notes that as the claim is not being reopened, it 
was not necessary to obtain a VA examination.  
38 C.F.R. § 3.159(c)(4)(iii).   

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC), which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

An August 1984 Board decision denied service connection for 
painful scar of the right foot arch and pes cavus of the 
right foot.  The Board determined that the appellant's right 
foot scar preexisted training duty and was not shown to have 
increased in severity during active duty for training.  
Additionally, the Board found that right foot pes cavus 
preexisted training duty and was not shown to have increased 
in severity therein.  In October 1984, the appellant 
disagreed with the Board's decision.  That same month, VA 
sent a letter informing the appellant that the Board's 
decision was final and that he needed to submit new and 
material evidence to reopen his claim.  38 C.F.R. § 20.1100.  

In March 1985, the appellant submitted two statements from 
prospective employers indicating that he could not work at 
their particular company because of his foot.  In an April 
1985 RO decision, the RO noted that although the statements 
indicated that the appellant's condition limited his ability 
to find a job, they added nothing new on the issue of service 
connection.  The letter informed the appellant that unless he 
had new evidence which shows his disability was incurred in 
or aggravated by military service, his claim could not be 
approved.  The letter contained the notice of procedural and 
appellate rights.  That decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

In October 1985, the appellant requested additional 
information about his disabilities.  In November 1985, VA 
sent the appellant a letter informing him that his claim was 
denied by the Board on the basis that his right foot injury 
existed prior to his active duty for training and was not 
aggravated during his training period.  Further, the letter 
noted that the statements from prospective employers were not 
considered evidence which could change the previous denial.  
The next communication from the appellant was in August 2006, 
wherein he asked for reconsideration of service connection 
for his right foot condition due to aggravation of a 
preexisting disability.  As noted above, despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final April 1985 rating decision.  After reviewing 
the record, the Board finds that the appellant's statements 
received since the final April 1985 rating decision are not 
new or material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the appellant's 
claims file subsequent to the April 1985 RO decision relevant 
to the claim are portions of the August 1984 Board decision, 
portion of the August 2007 SOC, and the appellant's 
statements wherein he discusses why he believes his 
preexisting right foot scar and pes cavus were aggravated 
during his active duty for training period.  In particular, 
the appellant contended in his December 2007 substantive 
appeal that his preexisting right foot was aggravated by his 
boots, marching, push ups, and stress of being in a boot all 
day long.  As noted, the appellant's claim was previously 
denied because there was no evidence that the right foot scar 
and pes cavus which preexisted training duty was shown to 
have increased in severity during service.  The appellant's 
assertion that the rigors of military service aggravated his 
preexisting right foot disorder is the same argument he put 
forth originally.  In this regard, on his initial May 1983 VA 
Form 21-526e, the appellant claimed that his right foot pes 
cavus and right arch painful scar were aggravated by the 
stresses of basic training.  He elaborated that he felt he 
should be granted service connection because the military 
service did not keep him, and the pain and aggravation from 
the stress of training put stress on his disability.  In 
other words, the appellant's December 2007 contention is 
essentially duplicative of the argument he originally made in 
May 1983, which was already considered.  Moreover, the 
appellant is not competent to state that the rigors of 
training aggravated his preexisting right foot disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While he 
is competent to report what he has experienced, the 
assertions he now advances are the same as his prior 
contentions and the portions of the 1984 Board decision 
submitted in June 2007 and portion of the August 2007 SOC he 
submitted in April 2008 are duplicative of evidence already 
of record.  As such, the appellant's statements and copies of 
portions of prior adjudicative actions he submitted are not 
new or material.  

In sum, the Board concludes that no evidence has been 
received since the April 1985 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the appellant's 
preexisting painful scar of the right foot arch and pes cavus 
was aggravated during his period of active duty for training.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for painful scar and pes 
cavus of the right foot arch.  


ORDER

New and material evidence having not been received, the claim 
to reopen for entitlement to service connection for painful 
scar and pes cavus of the right foot arch is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


